EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the change and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiners amendment was given in an interview with Attorney Hyun Lee on March 22, 2021.

The claims have been amended as follows:

CLAIMS
	Claim 1, line: 1, replace “worn on the wrist” to --worn on a wrist--.
Claim 1, lines: 4-5, replace “worn on the wrist to respectively compress a part of the wrist” to --worn on the wrist for compressing a part of the wrist--.
Claim 1, lines: 7-8, “band body to compress the radial part of the wrist and an ulnar compression pad mounted on the other portion of the band body to compress the ulnar part of the wrist” to --band body for compressing the radial part of the wrist and an ulnar compression pad mounted on another portion of the band body for compressing the ulnar part of the wrist--. 
Claim 4, lines 1-2, replace “at least one of the radial compression pad and the ulnar compression pad” to --at least one of the radial compression pad or the ulnar compression pad--.


	Claims 1, 3, 4, 7-12, 14, 15, 18, and 19 are allowed over the prior art of record.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art alone or in combinations teaches “the insertion protrusion is inserted and received in the pad receiving section through the cutout portion and is movable in the longitudinal direction along the movement guide part disposed inside the pad receiving section, and 2Patent Application No. 16 348,145 Docket No. 2130-101 the movement guide part is provided on opposite lateral sides with concavo-convex portions along which the insertion protrusion is forcedly movable in a state of being engaged therewith”. To modify the cited reference will destroy the intended function or structure, therefore such a combination will be considered hindsight reconstruction based on the applicant’s disclosure.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAKOTA MARIN/Examiner, Art Unit 3732   
/KHALED ANNIS/Primary Examiner, Art Unit 3732